Title: From Benjamin Franklin to Michael Collinson, [8 February 1770]
From: Franklin, Benjamin
To: Collinson, Michael


Dear Sir
[February 8, 1770]
Understanding that it is intended to give the Publick, some Account of our dear departed Friend Mr. Peter Collinson, I cannot omit expressing my Approbation of the Design, as the Characters of good Men are exemplary, and often stimulate the well-disposed to an Imitation beneficial to Mankind, and honourable to themselves. And as you may be unacquainted with the following Instances of his Zeal and Usefulness in promoting Knowledge, which fell within my Observation, I take the Liberty of informing you, That in the year 1730, a subscription Library being set on foot in Philadelphia, he encouraged the same, by making several very valuable Presents to it, and procuring others from his Friends; And as the Library Company had a considerable Sum arising annualy to be laid out in Books, and needed a judicious Friend in London to transact the Business for them, he voluntarily and chearfully undertook that Service, and executed it for more than 30 years successively, assisting in the Choice of the Books, and taking the whole Care of Collecting and Shipping them, without ever charging or accepting any Consideration for his Trouble. The Success of this Library (greatly owing to his kind Countenance and good Advice) encouraged the erecting others in different Places, on the same Plan; and it is supposed there are now upwards of 30 subsisting in the several Colonies, which have contributed greatly to the Spreding of useful Knowledge in that part of the World, the Books he recommended being all of that kind, and the Catalogue of this first Library being much respected and followed by those Libraries that succeeded. During the same time he transmitted to the Directors the earliest Accounts of every new European Improvement in Agriculture and the Arts, and every philosophical Discovery: Among which, in 1745, he sent over an Account of the new German Experiments in Electricity, together with a Glass Tube, and some Directions for using it, so as to repeat those Experiments. This was the first Notice I had of this curious Subject, which I afterwards prosecuted with some Diligence, being encouraged by the friendly Reception he gave to the Letters I wrote to him upon it.
Please to accept this small Testimony of mine to his Memory for which I shall ever have the utmost Respect, and believe me, with sincere Esteem, &c Dear Sir Your most obedient humble Servant
B Franklin
 
Endorsed: To Michael Collinson Esqr
